Name: Commission Implementing Regulation (EU) 2015/1867 of 19 October 2015 amending Regulation (EC) No 494/2002 as regards the landing obligation
 Type: Implementing Regulation
 Subject Matter: fisheries
 Date Published: nan

 20.10.2015 EN Official Journal of the European Union L 275/20 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1867 of 19 October 2015 amending Regulation (EC) No 494/2002 as regards the landing obligation THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 850/98 of 30 March 1998 for the conservation of the fishery resources through technical measures for the protection of juveniles of marine organisms (1), and in particular Article 48 thereof, Whereas: (1) According to Regulation (EU) No 1380/2013 of the European Parliament and of the Council (2), the gradual elimination of discards through the introduction of a landing obligation for catches of species subject to catch limits is one of the objectives of the common fisheries policy. (2) According to Article 15(1)(c) of Regulation (EU) No 1380/2013, the landing obligation applies from 1 January 2016 to hake in fisheries defined by that species. (3) Certain provisions of Commission Regulation (EC) No 494/2002 (3) conflict with the landing obligation by obliging fishermen to discard hake caught in excess of certain catch composition limits. (4) Those provisions of Regulation (EC) No 494/2002 should therefore be amended by requiring that all unintended catches of hake be landed and counted against quotas. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 494/2002 is amended as follows: (1) the following Article 1a is inserted: Article 1a For the purposes of this Regulation, unintended catches  means incidental catches of marine organisms that, under Article 15 of Regulation (EU) No 1380/2013 of the European Parliament and of the Council (4), must be landed and counted against quotas either because they are below the minimum conservation reference size or because they exceed the quantities permitted under the catch composition and by-catch rules. (4) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22).;" (2) in Article 2, the following paragraph 3 is added: 3. Paragraph 1 shall not apply to unintended catches of hake subject to the landing obligation set out in Article 15 of Regulation (EU) No 1380/2013. Those unintended catches shall be landed and counted against the quotas. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 October 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 125, 27.4.1998, p. 1. (2) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (3) Commission Regulation (EC) No 494/2002 of 19 March 2002 establishing additional technical measures for the recovery of the stock of hake in ICES sub-areas III, IV, V, VI and VII and ICES divisions VIII a, b, d, e (OJ L 77, 20.3.2002, p. 8).